Title: I. The Earl of Clarendon to William Pym, 13 January 1766
From: Adams, John,Clarendon, Earl of
To: Pym, William,Boston Gazette (newspaper)


      
       Sir,
       
        Monday, January 13, 1766
       
      
      The revolution which one century has produced in your opinions and principles, is not quite so surprizing to me, as it seems to be to many others. You know, very well, I had always a jealousy, that your humanity was counterfeited, your ardor for liberty canker’d with simulation, and your integrity problematical at least.
      I confess however, that so sudden a transition from licentiousness to despotism, so entire a transformation, from a fiery, furious declaimer against power, to an abject hireling of corruption; tho’ it furnishes a clue to the labyrinth of your politicks in 1641, gives me many very painful reflections on the frailty, inconstancy and depravity of the human race. These reflections nevertheless are greatly molified by the satisfaction I feel in finding your old friend and coadjutor Mr. Hampden, unalter’d and unalterable in the glorious cause of liberty and law. His inflexibility, has confirmed the great esteem my Lord Fau’kland and I, always had of his wisdom, magnanimity and virtue: and we are both of us at present as well convinced of his excellency as a subject and citizen, as we were formerly of his amiable accomplishments in private life. But your apostacy has confirmed our belief of what was formerly suspected, viz. your subornation of witnesses, your perjuries, briberies, and cruelties; and that tho’ your cunning was exquisite enough to conceal your crimes from the public scrutiny, your heart was desperately wicked and depraved.
      Can any thing less abominable have prompted you to commence an enemy to liberty? an enemy to human nature? Can you recollect the complaints and clamours, which were founded with such industry, and supported by such a profusion of learning in law and history, and such invincible reasoning by yourself and your friends; against the star chamber, and high commission; and yet remain an advocate for the newly formed courts of admiralty in America? Can you recall to your memory, the everlasting changes which were rung, by yourself and your party, against ship-money, and the other projects of that disgraceful reign; and on the consent of the subject, as indispensably necessary, to all taxations, aids, reliefs, tallages, subsidies, duties, &c. and yet contend for a taxation of more than Five Million subjects, not only without their consent expressed, or implied, but directly against their most explicit, and determined declarations, and remonstrances?
      
      You of all mankind should have been the last, to be hired by a minister to defend or excuse such taxes and such courts.—Taxes, more injurious and ruinous, than Danegeld of old, which our countryman Speed says, “emptied the land of all the coyn, the kingdom of her glory, the commons of their content, and the Sovereign of his wanted wonted respects and observance”—Courts, which seem to have been framed in imitation of an ancient jurisdiction, at the bare mention of which I have often seen your eyes lighten, I mean the court of the masters of the King’s forfeitures. I cannot omit so fair an opportunity of repeating the history and unfolding the powers of that court, as it seems to have been the very antitipe of the new courts of admiralty in America, and to have been created and erected with the same powers and for the same purposes. It was in the reign of King Henry the seventh that a British parliament was found to be so timid, or ignorant or corrupt, as to pass an act, that “justices of assize, as well as justices of peace, without any finding or presentment of twelve men, upon a bare information for the King, should have full power and authority, to hear and determine by their discretions, all offences against the form, ordinance and effect of certain penal statutes. This unconstitutional act was passed, in the eleventh year of that reign, and thus the commons were found, to sacrifice that sacred pillar, that fundamental law, that everlasting monument of liberty the great charter, in complaisance to the ravenous avarice of that monarch. In pursuance of this act, Sir Richard Empson and Edmund Dudley, were made justices throughout England, and “masters of the King’s forfeitures. The old sage Coke says that act was against and in the face of that fundamental law, Magna Charta, and that it is incredible what oppressions and exactions, were committed by Empson and Dudley, upon this unjust and injurious act shaking that fundamental law.” And that in the first year of the reign of King Henry the eighth the parliament recited that unconstitutional act, and declared it void.” And those two vile oppressors fell a sacrifice to the righteous indignation of an injured and exasperated nation. And he closes with an admonition, that the fearful end of these two oppressors, should deter others from committing the like, and admonish parliaments, that instead of this ordinary and precious tryal per pares, et per legem terrse, they bring not in absolute and partial tryals by discretion.
      Give me leave, now, to ask you Mr. Pym, what are the powers of the new courts of admiralty in America? Are the tryals in these courts per pares, or per legem terras? Is there any grand jury there to find presentments or indictments? Is there any pettit jury to try the fact guilty or not? Is the tryal per legem terrse, or by the institutes, digests, and codes and novells, of the Roman law? Is there not a judge appointed or to be appointed over all America? Is not this a much more expensive jurisdiction than that of Empson and Dudley as justices over all England? Will you say that no Empsons and Dudleys will be sent to America?—Perhaps not.—But are not the jurisdiction and power, given to the judges greater than that to those oppressors? Besides, how can you prove that no Empsons will be sent there? Pray let me know, are not the forfeitures to be shared by the governors and the informers? Are we not to prophecy the future by the experience of the past? And have not many governors been seen in America, whose avarice, was at least as ravenous as that of Henry the seventh? Have not many of their tools, been as hungry, restless, insolent and unrelenting as Empson and Dudley in proportion to their power? Besides, are not the Americans at such a distance from their King, and the august council of the mother country, and at the same time so poor, as to render all redress of such insolence and rapacity impracticable?
      If you reconsider the nature of these new American taxations, the temper and manners of the people in that country, their religious and civil principles; and if you recollect the real constitution of Great Britain, and the nature of the new courts of admiralty, you will not wonder at the spirit that has appeared in that country. Their resistance is founded in much better principles, and aims at much better ends, than I fear yours did in Charles’s reign, tho’ I own you was much nearer the truth and right of the cause then, than now.—And you know, if you had lived in America, and had not been much changed, you would have been the first, to have taken arms against such a law, if no other kind of opposition would do. You would have torn up the foundations, and demolished the whole fabrick of the government, rather than have submitted; and would have suffered democracy, aristocracy, monarchy, anarchy, any thing or nothing to have arisen in its place.
      You may perhaps wonder to hear such language as the foregoing from me, as I was always in an opposite faction, to yours, while we lived on earth. I will confess to you, that I am in many respects altered, since my departure from the body, my principles in government were always the same, founded in law, liberty, justice, goodness and truth: But in the application of those principles I must confess, my veneration for certain churchmen, and my aspiring ambitious temper sometimes deceived me and led me astray. This was a source of remorse, at times, thro’ my life, and since my seperation, and the sublimation of my faculties, and the purification of my temper, the detestation of some parts of my conduct has been greatly increased. But as these are subjects of very great importance, I shall make them the materials of a correspondence with you for some time to come.
      
       CLARENDON
      
     